Citation Nr: 1609705	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  09-37 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected psychiatric disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1986 to October 1989.  This case is currently before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

When this issue was before the Board in May 2013, it was remanded for additional development and adjudicative action.  The case has now been returned to the Board for further appellate action.

The record before the Board consists of paper claims files, as well as electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

By way of background, the Veteran has been service connected for major depression, secondary to her irritable bowel syndrome, since November 1992.  In May 2008 she initiated a claim for an increased rating.  The RO confirmed and continued her initially assigned 30 percent rating in an August 2008 rating decision.  This appeal followed.  When the case was previously before the Board in May 2013 a 70 percent schedular rating was granted.  Although the Board specifically determined a schedular rating in excess of 70 percent was not warranted in the May 2013 decision, the Board determined the issue of entitlement to a TDIU based on the service-connected psychiatric disability had been reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board notes that at the time of the Board's remand, a claim for a TDIU had not been adjudicated by the RO.  According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  If the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2007).

Thus, the Board's jurisdiction is limited to the issue of entitlement to a TDIU based on the service-connected psychiatric disability.  In May 2013, the Board remanded the issue of entitlement to a TDIU to the originating agency for all necessary development.  

Following the Board's remand, the RO issued a rating decision in June 2013, which effectuated the 70 percent increased rating.  At that time, the Decision Review Officer also noted the Veteran remained employed at the United States Post Office (USPS).  The RO sent the Veteran a letter in June 2013 inquiring whether she wished to pursue a claim for a TDIU, and notifying her of the benefit.  The Veteran subsequently responded that she would provide additional evidence to support this claim within 30 days.  However, no additional evidence was provided and in September 2013 the RO issued a supplemental statement of the case (SSOC), indicating the evidence of record established the Veteran was gainfully employed.

Subsequently, in June 2014 the Veteran provided a VA Form 21-8940, as well as a written statement, which suggests she is no longer substantially employed.  Although her letter suggests she may still remain an employee of the USPS, she indicated she is presently in receipt of long term compensation through the Family Medical Leave Act (FMLA).  Receipt of such benefits clearly does not constitute substantial gainful employment.  In addition, the Veteran has submitted statements from both her treating psychiatrist and her primary care clinician, which indicate her service-connected disabilities markedly impact her ability to work.  However, after carefully reviewing the record, it is unclear when the Veteran actually became unemployable.  Specifically, in her VA Form 21-8940, the Veteran reported she last worked full-time on March 3, 2014.  She then subsequently stated she worked at the USPS until 2013.  Based on these discrepancies, the Board finds additional development is necessary to adequately adjudicate this matter.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal, to include any more recent treatment records related to the Veteran's service-connected psychiatric disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  The RO or the AMC should also undertake any other development it determines to be warranted, to specifically include all required notice and development relative to the Veteran's pending appeal for a TDIU rating.  In this regard, the RO or AMC should specifically initiate development in the form of a VA Form 21-4192 Request for Employment Information in Connection with Claim for Disability Benefits to the Veteran's former employer (USPS) to determine the exact date she last worked.  In particular, the RO or the AMC should determine the date upon which the Veteran began receiving FMLA benefits, and thereby ceased substantial employment.  

3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).	



_________________________________________________
Shane A. Durkin
      Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


